FILED
                            NOT FOR PUBLICATION                             MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50265

               Plaintiff - Appellee,             D.C. No. 3:11-cr-04295-JAH

 v.
                                                 MEMORANDUM*
JAMES DE DIOS MARTINEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      James De Dios Martinez appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martinez contends that the district court procedurally erred by improperly

relying on the need to punish and the need to promote respect for the law when

fashioning his sentence. We disagree. The record reflects that the district court

was primarily concerned with Martinez’s poor history on supervision and breach of

the court’s trust, and did not base the sentence on any improper factors. See United

States v. Simtob, 485 F.3d 1058, 1063 (9th Cir. 2007). Moreover, the 12-month

sentence, two months above the high end of the advisory Guidelines range, is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                    15-50265